Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Newly submitted claims 49-70 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is a distinct sub combination that does no overlap in scope and is not an obvious variant.  The sub combination of the newly submitted claims has the separate utility of “transmitting, by the base station, a third message that includes an uplink grant scheduling resources of the uplink shared channel to carry uplink transmission(s) of at least one of the UE(s), the uplink grant based at least in part on the first access request and/or the second access request(s).” 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 49-70 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claim 49-70 directed to the invention restricted by original presentation.  Accordingly, claims 49-70 been cancelled.
Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially " transmitting, by the BS after the first message, a second message indicating a second allocation of a second plurality of channel subsets for contention transmission with the BS, wherein each UE is allocated with a channel subset such that a respective UE is allowed to contend to access channels within a channel subset allocated to the UE using the contention- based mechanism, and wherein the second plurality of 
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons, and also preserved via Applicant Arguments/Remarks filed on September 15, 2020 as well.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647